 
Exhibit 10.1
 
[jplogo.jpg]
J.P. Morgan Securities (Asia Pacific) Limited
8 Connaught Road
Chater House,
28/F, Central
Hong Kong


November 24, 2011


PRIVATE AND CONFIDENTIAL


Coach, Inc.
516 West 34th Street
12th Floor
New York, New York 10001


Dear Sirs,


We are pleased to confirm the arrangements under which J.P. Morgan Securities
(Asia Pacific) Limited (“JPM”) is engaged by Coach, Inc. (the “Company”;
together with its subsidiaries, the “Group”) as its sponsor in connection with
the proposed listing by way of introduction (the “Introduction”) of depositary
receipts of the Company (the “Depositary Receipts”) on the Main Board of The
Stock Exchange of Hong Kong Limited (the “Stock Exchange”).


1. 
Our Services



1.1
In consideration of JPM’s agreement to provide the services required herein, the
Company agrees to appoint JPM to act as the Company’s sole sponsor (the
“Sponsor”) for the purposes of the Introduction, and confirms that the foregoing
appointment confers on JPM all powers, authorities and discretions on behalf of
the Company which are necessary for or incidental to the Introduction, and
ratifies and confirms and agrees to ratify and confirm everything which JPM
shall lawfully and reasonably do or has done in the exercise of such powers,
authorities and discretions pursuant to the terms in this sponsor agreement
(“Sponsor Agreement”).



1.2
During the term of JPM’s engagement, which commenced on March 14, 2011, and will
continue, unless earlier terminated in accordance with terms hereof, until the
listing of the Depositary Receipts on the Stock Exchange or such later date as
the Company and JPM may mutually agree (the “Engagement”), it will act as the
Sponsor and provide the Company with assistance in connection with the
Introduction, including with respect to the Sponsor’s obligations under the
Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong
Limited (the “Listing Rules”) and which may include, if appropriate, advice and
assistance with respect to planning, coordinating and executing the Introduction
in accordance with JPM’s role as the Sponsor during the Introduction process.


 
 

--------------------------------------------------------------------------------

 

1.3
The performance by JPM of the services hereunder, its agreement to act as the
Sponsor and the granting and not withdrawing of its consent to the issue of the
Listing Document with the inclusion therein of references to its name in the
form and context in which they are included will be subject to and conditional
upon:



 
(i)
the Company making the representations, warranties and undertakings as contained
in Schedule 1 hereto (“Warranties”);




 
(ii) 
JPM receiving the documents listed in:



 
(a)
Part A of Schedule 3 not later than 5:00 p.m. on the Business Day before the
date of the listing document of the Company for the purpose of the Introduction
(the “Listing Document” and the date of such document, the “Listing Document
Date”) (unless otherwise agreed between the Company and JPM); and



 
(b)
Part B of Schedule 3 not later than 5:00 p.m. on the Business Day prior to the
date on which dealings in the Depositary Receipts  commence on the Main Board of
the Stock Exchange (the “Listing Date”); and



 
(iii)
the Stock Exchange granting listing of and permission to deal in the Depositary
Receipts to be issued pursuant to the Introduction not later than November 30,
2011 or such later date as the Company and the Sponsor may agree and such
listing and permission not subsequently having been revoked prior to the
commencement of dealings in the Depositary Receipts on the Stock Exchange.



In this Sponsor Agreement, “Business Day” shall mean any day on which the Stock
Exchange is open for business of dealing in securities.


Unless otherwise defined, capitalized terms used in this Sponsor Agreement shall
have the same meaning ascribed to such terms in the Listing Document.


1.4
If any of the conditions set out in clause 1.3 is not fulfilled in accordance
with the terms of this Sponsor Agreement or waived by the Sponsor on or before
the date and/or time specified therefor, this Sponsor Agreement shall terminate
with immediate effect and the provisions of clauses 9.2 and 9.3 shall apply.



2. 
Representations and Warranties



2.1
The Company hereby represents, warrants and undertakes to JPM in the terms set
out in Schedule 1 hereto. The Company undertakes that it, and undertakes to
procure that its directors (the “Directors”) or executive officers (the
“Executive Officers”), will not at any time prior to the Listing Date, do or
omit to do anything which would cause any of the Warranties to be untrue or
misleading in any respect. If (i) any breach of any of the Warranties or (ii)
any occurrence of any event which, if it had occurred before the date of this
Sponsor Agreement, would have rendered any of the Warranties untrue, inaccurate
or misleading in any respect and which has a material adverse effect on the HDR
Holders in the context of the Introduction or the Group taken as a whole, shall
come to the knowledge of the Company, any of the Directors or Executive
Officers, or JPM, before the Listing Date, the Company or such Director or JPM
(as the case may be) will forthwith notify the other parties hereto, giving
information thereof. To the extent that any such breach or event renders any
statement in the Listing Document untrue, incorrect or misleading in any
material respect, the Company agrees to rectify the Listing Document (including
issuing any supplemental listing document) in such a manner to JPM’s reasonable
satisfaction to correct such misstatement.


 
2

--------------------------------------------------------------------------------

 

2.2
The Warranties are given on and as at the date of this Sponsor Agreement and
shall be given and repeated as at:



 
(a)
the Listing Document Date; and



 
(b)
the Listing Date; and



Any breach of the Warranties shall constitute a material breach of this Sponsor
Agreement.


3. 
Fees and Expenses



3.1          In consideration of the provision of the services by the Sponsor
under this Sponsor Agreement, the Company will pay to the Sponsor a fee and will
reimburse the Sponsor for certain expenses in accordance with a separate letter,
dated the date hereof (the "Fees and Expenses Letter") which will be deemed to
form part of this Sponsor Agreement
 
4. 
Further Undertakings

 
The Company represents and undertakes to the Sponsor that:
 
(a)
it shall, and shall procure that each Subsidiary shall, comply in all respects
with the terms and conditions of the Introduction and, in particular, without
limitation each shall:

 
 
(i)
comply with, and assist the Sponsor in complying with, the obligations imposed
upon it or the Sponsor (as the case may be) by or pursuant to the Companies
Ordinance (Cap. 32 of the Laws of Hong Kong), the Securities and Future
Ordinance (Cap. 571 of the Laws of Hong Kong) (the “SFO”) and the Listing Rules
in respect of or by reason of the making of the Introduction, including, but
without limitation to, the making available for inspection in Hong Kong the
documents and in the manner referred to in the section headed “Documents
Available for Inspection” of the Listing Document during the period specified in
that section; and

 
 
(ii)
take all steps within its power and control to provide all such information, pay
all such fees and do all such things as may be required by the Stock Exchange
and/or the Securities and Futures Commission of Hong Kong (“SFC”) in accordance
with relevant laws so as to enable the grant of the approval for listing of, and
permission to deal in, the Depositary Receipts;

 
 
3

--------------------------------------------------------------------------------

 

(b)
to the extent that the Company is required to issue any supplemental listing
document in connection with the Introduction, it will comply with such
provisions in the Listing Rules as are applicable to such supplemental listing
document and it will not, other than the Listing Document and the formal notice
substantially in the form required under Rule 12.03 of the Listing Rules to be
published in connection with the Introduction, issue, publish, distribute or
make available any announcement, circular, supplement or document in connection
with the Introduction without the prior written consent of the Sponsor (such
consent not to be unreasonably withheld or delayed), except where the issue,
publication, distribution or making available of such announcement, circular,
supplement or document is required by law, rules or regulations;

 
(c)
the Company will deliver to the Stock Exchange the declaration substantially in
the form set out in Appendix 5, Form F of the Listing Rules acceptable to the
Stock Exchange;

 
(d)
the Company will pay, and will hold the Sponsor harmless against, any tax, duty
or levy (if any), which is payable by the Company in Hong Kong or the United
States (or any taxing authority or political subdivision thereof or therein),
whether pursuant to the requirement of any law, rule or regulation, in
connection with the creation, issue and allotment or the sale and transfer (as
the case may be) of the Depositary Receipts, the Introduction, or the execution
and delivery of, and performance of any provisions under this Sponsor Agreement;

 
(e)
the Company will maintain the listing of the Depositary Receipts on the Stock
Exchange for at least one year after the conditions set out in paragraph 1.3
(“Conditions”) have been fulfilled except where such listing is withdrawn in
accordance with the Listing Rules or upon a merger or tender offer conducted in
accordance with the U.S. Securities Exchange Act of 1934, as amended, (the
“Exchange Act”) and the United States Securities Act of 1933, as amended, (the
“Securities Act”);

 
(f)
the Company will not, at any time after the date of this Sponsor Agreement up to
and including the date on which all of the Conditions are fulfilled (or waived)
in accordance with this Sponsor Agreement, amend or agree to amend its bylaws
save as requested by the Stock Exchange or any other regulatory bodies;

 
(g)
the Company has not taken and or will not take, and the Company will procure
that its Directors and Executive Officers will not take, directly or indirectly,
any action designed to stabilise or manipulate, in violation of any applicable
laws and regulations, the price of the Depositary Receipts or which has
constituted or which would reasonably be expected to cause or result in
stabilisation or manipulation, in violation of any applicable laws or
regulations, of the price of any of the Depositary Receipts; and

 
(h)
the Company will use its best endeavours to obtain and maintain all requisite
approvals and consents (if any) required in connection with the Introduction.

 
5. 
Confidentiality



Save where required by law or regulation (including, but not limited to, the
Listing Rules and the rules and regulations of the SFC,  New York Stock Exchange
and the United States Securities and Exchange Commission), (a) any advice or
opinions provided by JPM or its advisors, may not be disclosed by the Company to
any third party (other than to Directors, employees and advisors of the Company
and its Subsidiaries on a need to know basis in relation to the Introduction)
and (b) any opinions or submissions made to the Stock Exchange, the Hong Kong
Securities and Futures Commission, Hong Kong Securities Clearing Company Limited
or the United States Securities and Exchange Commission by or on behalf of the
Company or its advisors may not be disclosed by JPM to any third party (other
than to directors, employees and advisors of JPM and its affiliates on a need to
know basis in relation to the Introduction), except in both (a) and (b) above
where the prior written consent of JPM or the Company, as required, has been
obtained. The Company agrees that JPM may, following the completion of the
Introduction and with the prior consent of the Company (such consent not to be
unreasonably withheld), place advertisements in financial and other newspapers
and journals at JPM’s expense describing its involvement in any transaction
resulting from its engagement under this Sponsor Agreement and its services
rendered.

 
4

--------------------------------------------------------------------------------

 

6. 
Indemnity



6.1
The Company agrees to indemnify JPM and certain other persons as set out in
Schedule 2 to this Sponsor Agreement.



6.2
The Company agrees that, if it enters into an agreement with any other advisor
other than JPM relating to the Introduction excluding or limiting the liability
of that advisor in connection with its engagement with the Company, no person
entitled to an indemnity or waiver of liability as referred to in paragraph 6.1
above and Schedule 2 to this Sponsor Agreement is to be prejudiced by such
agreement and, if any net liability of any such person is increased as a result,
the Company will, without prejudice to its other obligations under the
indemnity, indemnify such person to such an extent.



7. 
Other Interests



Each of JPM and its affiliates (the “JPM Group”) are engaged in securities,
asset management and credit transaction service businesses. Our respective
securities businesses are engaged in securities underwriting, trading and
brokerage activities, foreign exchange, commodities and derivatives trading, as
well as providing investment banking and financial advisory services. In the
ordinary course of our underwriting, trading, brokerage, asset management,
credit transaction service business and financing activities, any member of the
JPM Group may at any time hold long or short positions and may trade or
otherwise effect transactions for its own account or the accounts of customers
in debt or equity securities or senior loans of any company that may be involved
in the Introduction. The Company hereby acknowledges and agrees that, by reason
of law or duties of confidentiality owed to other persons, or the rules of any
regulatory authority, the JPM Group may be prohibited from disclosing
information to the Company, in particular information as to the JPM Group’s
possible interests as described in this paragraph.  JPM undertakes that it will
not, and will procure that its affiliates will not, (a) use confidential
information obtained from the Company pursuant to the Engagement or their other
relationships with the Company in connection with the performance by any member
of the JPM Group of services for other companies; or (b) furnish any such
information to other companies.


As used in this Sponsor Agreement, the term “affiliate” means, with respect to a
specified person, any other person or entity that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the specified person, and the term “control” (including the
terms controlling, controlled by and under common control with) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise.

 
5

--------------------------------------------------------------------------------

 

8. 
Obligations of the Company



The Company shall assist and co-operate with JPM in all respects reasonably
necessary to enable JPM to perform its obligations under this Sponsor Agreement,
shall act in accordance with all applicable statutes, rules and regulations
(including, without limitation, the Listing Rules, the SFO and the SFC rules and
regulations) and shall supply such information, materials and documents that are
material and/or required to be included or disclosed in any submission,
waiver application, or other document to be sent to the Stock Exchange or the
SFC, announcement, listing document (including any supplement thereof), Listing
Document, memorandum or circular or which JPM may reasonably require in
connection with the Introduction and undertakes to ensure that all such
information, materials and documents shall be true, accurate and complete in all
material respects and not misleading in any material respect and that no
material information or facts shall have been omitted or withheld.


9. 
Termination



9.1
Each of the parties hereto shall have the right to terminate this Sponsor
Agreement at any time before 8:00 a.m. on the date of which trading in the HDRs
is to commence on the Stock Exchange, if the other party has committed a
material breach of this Sponsor Agreement.



9.2
Upon termination of this Sponsor Agreement pursuant to the provisions of clause
1.4 or clause 9.1, each of the parties hereto shall cease to have any rights or
obligations under this Sponsor Agreement, save in respect of prior breaches of
this Sponsor Agreement and any breach of any provision of this Sponsor Agreement
which is expressed to remain operative regardless of such termination.



9.3
The provisions of this Sponsor Agreement relating to confidentiality (clause 5),
indemnity (clause 6 and Schedule 2), governing law (clause 11), consent to
jurisdiction (clause 12) and agent for service of process (clause 13) will
remain operative regardless of any such termination.

   
10. 
Notices



Notice to the Sponsor or the Company shall be deemed given when first received
by it at the address or facsimile transmission number set forth in (a) or (b),
respectively, or at such other address or facsimile transmission number as
either may specify to the other by written notice:


 
(a)
J.P. Morgan Securities (Asia Pacific) Limited

28/F Chater House
8 Connaught Road
Central
Hong Kong
Attn: Mr. David Lau / Mr. Kelvin Ho

 
Tel: 
(852) 2800 1851

 
Fax: 
(852) 2167 7178



 
(b)
Coach, Inc.

516 West 34th Street
12th Floor
New York, New York 10001

 
Attn: 
Todd Kahn

 
Executive 
Vice President,

 
General 
Counsel and Secretary

 
Tel: 
(212) 594-1850

 
Fax: 
(212) 629-2398


 
6

--------------------------------------------------------------------------------

 

11. 
Governing Law



This Sponsor Agreement shall be governed by and construed in accordance with the
laws of Hong Kong.


12.
Consent to Jurisdiction



Each of JPM and the Company hereby irrevocably agrees that the courts of Hong
Kong are to have non-exclusive jurisdiction to hear and decide any suit, action
or proceedings, and to settle any disputes, which may arise out of or in
connection with this Sponsor Agreement (respectively, “Proceedings” and
“Disputes”) and, for these purposes, each party irrevocably submits to the
jurisdiction of the courts of Hong Kong, provided always that the parties agree
and acknowledge that if the Company irrevocably submits to any other
jurisdiction, JPM shall have the right to bring proceedings in any court of
competent jurisdiction in that other jurisdiction. Each party irrevocably waives
any objection which it might at any time have to the courts of Hong Kong, or
such other court as may be chosen by JPM, being nominated as the forum to hear
and decide any Proceedings and to settle any Disputes and agrees not to claim
that the courts of Hong Kong, or such other court as may be chosen by JPM, are
not a convenient or appropriate forum.


13. 
Agent for Service of Process



The Company hereby appoints Coach Hong Kong Limited, Suite 3301, 3rd Floor,
Tower 6, The Gateway, Harbor City, Kowloon, as its agent to receive on its
behalf service of process in the courts of Hong Kong. If such agent ceases to be
an agent of the Company, the Company shall promptly appoint and notify JPM of
the identity of its new agent in Hong Kong.


If the terms of the Engagement as set out in this Sponsor Agreement are
satisfactory to you, kindly sign the enclosed copy of this Sponsor Agreement and
return them to us.


We look forward to working with you on this important assignment.


[Signature pages follow]

 
7

--------------------------------------------------------------------------------

 

 
Yours sincerely
     
J.P. MORGAN SECURITIES (ASIA PACIFIC) LIMITED
     
By:
/s/ David Lau
   
Name: David Lau
   
Title:  Managing Director
 


 
8

--------------------------------------------------------------------------------

 

 
Agreed and Accepted:
     
COACH, INC.
     
By:
/s/ Daniel J. Ross    
Name: Daniel J. Ross
   
Title:  Vice President
 


 
9

--------------------------------------------------------------------------------

 

SCHEDULE 1
WARRANTIES, REPRESENTATIONS AND UNDERTAKINGS BY THE COMPANY


(a)
Issue of Listing Document.  No order preventing or suspending the use of the
Listing Document has been issued by any regulatory authority or court in any
relevant jurisdiction, including but not limited to the Stock Exchange or the
Hong Kong Securities and Futures Commission or the United States Securities and
Exchange Commission (“SEC”), and the Listing Document, at the time of issue
thereof, complied in all material respects with all applicable laws and
regulations, including but not limited to the Listing Rules and the Securities
and Futures Ordinance (Chapter 571 of the laws of Hong Kong) (the “SFO”), and
the Listing Document will not, does not or did not (as applicable) as of its
date and as of the Listing Date, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 
(b)
Contents of Listing Document.  All expressions of opinion, intention, or
expectation set out in the Listing Document are made on reasonable grounds and
are truly and honestly held by the Company and are and will be fairly based and
there are and will be no other facts known or which could on reasonable inquiry
have been known to the Company the omission of which would make any such
statement or expression misleading or which are material in the context of the
Listing.

 
(c)
Financial Statements.  The financial statements (including the related notes
thereto) of the Company and its consolidated subsidiaries included in the
Listing Document present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles in the United States (“US GAAP”) applied on a consistent
basis throughout the periods covered thereby, and any other financial
information included in the Listing Document, whether or not derived from the
accounting records of the Company and its consolidated subsidiaries, presents
fairly the information shown thereby.

  
 
10

--------------------------------------------------------------------------------

 

(d)
No Material Adverse Change.  Since the date of the most recent audited financial
statements of the Company included in the Listing Document, namely July 2, 2011,
and except as set forth in the Listing Document and the Company's periodic
reports and other public filings with the SEC (the "Public Filings), (i) there
has not been any change in the capital stock (other than the issuance of Common
Stock (as defined in the Listing Document) upon the exercise of stock options
described as outstanding in, and the grant of options and awards under existing
equity plans described in, the Listing Document and/or the Public Filings or
share repurchases) or material change in long-term debt of the Company or any of
its subsidiaries, or any dividend or distribution of any kind declared (other
than the quarterly cash dividends announced by the Company on August 17, 2011,
and November 17, 2011), set aside for payment, paid or made by the Company on
any class of capital stock, or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
properties, management, financial position, stockholders’ equity, results of
operations or prospects of the Company and its subsidiaries taken as a whole;
(ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement (whether or not in the ordinary course of business)
that is material to the Company and its subsidiaries taken as a whole or
incurred any liability or obligation, direct or contingent, that is material to
the Company and its subsidiaries taken as a whole; and (iii) neither the Company
nor any of its subsidiaries has sustained any loss or interference with its
business that is material to the Company and its subsidiaries taken as a whole
and that is either from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority, except in each case as otherwise disclosed in the Listing Document.

 
(e)
Organization and Good Standing.  The Company and each of its significant
subsidiaries, as defined in Rule 1-02 of Regulation S-X (each a “Significant
Subsidiary”), have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries taken as
a whole or on the performance by the Company of its obligations under the
Transaction Documents (as defined below) (a “Material Adverse Effect”). The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Appendix IV,
“Statutory and General Information” to the Listing Document.

 
(f)
Capitalization.  All the outstanding shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Listing Document or the Public
Filings, there are no outstanding rights (including, without limitation,
pre-emptive rights), warrants or options to acquire, or instruments convertible
into or exchangeable for, any shares of capital stock or other equity interest
in the Company or any of its subsidiaries, or any contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any capital stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options; the Company has
an authorized capitalization as set forth in the Listing Document under the
caption "Appendix III — Summary of the Charter and Bylaws, Certain Provisions of
Maryland Corporate Law and Certain U.S. Securities and Tax Laws — Share Capital
— Authorized Stock"; and all the outstanding shares of capital stock or other
equity interests of each subsidiary owned, directly or indirectly, by the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party.

 
11

--------------------------------------------------------------------------------

 

(g)
The Depositary Receipts.  The depositary shares, representing shares of the
Company’s common stock (“Depositary Shares”), when issued by JPMorgan Chase
Bank, N.A., as depositary, against the deposit of shares of the Company's common
stock in respect thereof in accordance with the deposit agreement dated November
24, 2011 (the “Deposit Agreement”), will be duly authorized and validly issued
and will conform to the descriptions thereof in the Listing Document.

 
(h)
Stock Options.  With respect to the stock options (the “Stock Options”) granted
pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”), (i) each Stock Option intended to
qualify as an “incentive stock option” under Section 422 of the US Internal
Revenue Code of 1986, as amended, (the “Code”) so qualifies, (ii) each grant of
a Stock Option was duly authorized no later than the date on which the grant of
such Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Company (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by each party thereto, (iii) each such grant was
made in accordance with the terms of the Company Stock Plans, the United States
(“US”) Securities Exchange Act of 1934, as amended (the “US Exchange Act”) and
all other applicable laws and regulatory rules or requirements, including the
rules of the New York Stock Exchange and any other exchange on which Company
securities are traded, and (iv) each such grant was properly accounted for in
accordance with US GAAP in the financial statements (including the related
notes) of the Company and disclosed in the Company’s filings with the SEC in
accordance with the US Exchange Act and all other applicable laws. The Company
has not knowingly granted, and there is no and has been no policy or practice of
the Company of granting, Stock Options prior to, or otherwise coordinating the
grant of Stock Options with, the release or other public announcement of
material information regarding the Company or its subsidiaries or their results
of operations or prospects.

   
 
12

--------------------------------------------------------------------------------

 

(i)
Due Authorization.  The Company has full right, power and authority to execute
and deliver this Agreement, the Deposit Agreement entered into between the
Company and JPMorgan Chase Bank, N.A. (the “Depositary”), and the deed poll
dated November 24, 2011 (the “Deed Poll”) executed by the Company and the
Depositary in favour of the HDR Holders and the compliance advisor agreement
dated November 24, 2011 (the “Compliance Advisor Agreement”) (collectively, the
“Transaction Documents”) and to perform its obligations hereunder and
thereunder; all actions required to be taken for the due and proper
authorization, execution and delivery by it of this Agreement and each of the
Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby have been duly and validly taken.

 
(j)
Transaction Documents.  Each of the Transaction Documents has been duly
authorized, executed and delivered by the Company and each of the Deposit
Agreement, the Deed Poll and the Compliance Advisor Agreement constitutes a
valid and legally binding agreement of the Company enforceable against the
Company in accordance with its terms.

 
(k)
Descriptions of the Transaction Documents.  Each Transaction Document conforms
in all material respects to the description thereof contained in the Listing
Document.

 
(l)
No Violation or Default.  Neither the Company nor any of its Significant
Subsidiaries is (i) in violation of its charter or bylaws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 
(m)
No Conflicts.  The execution and delivery by the Company of each of the
Transaction Documents, the performance of its obligations thereunder, the
issuance of the Depositary Receipts and the consummation of the transactions
contemplated thereby do not and will not (i) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or bylaws
or similar organizational documents of the Company or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.

 
13

--------------------------------------------------------------------------------

 

(n)
No Consents Required.  No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution or delivery by the Company
of each of the Transaction Documents, the performance of its obligations
thereunder or the consummation of the transactions contemplated thereby that has
not already been obtained and remains valid.

 
(o)
Legal Proceedings.  Except as described in the Listing Document, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company or any of its subsidiaries is or may be a party or
to which any property of the Company or any of its subsidiaries is or may be the
subject that, individually or in the aggregate, if determined adversely to the
Company or any of its subsidiaries, could reasonably be expected to have a
Material Adverse Effect; no such investigations, actions, suits or proceedings
are threatened or, to the knowledge of the Company, contemplated by any
governmental or regulatory authority or threatened by others; and there are no
current or pending legal, governmental or regulatory actions, suits or
proceedings that are required under the Listing Rules to be described in the
Listing Document that are not so described in the Listing Document.

 
(p)
Independent Accountants.  Deloitte & Touche LLP is an independent registered
public accounting firm with respect to the Company and its subsidiaries within
the applicable rules and regulations adopted by the SEC and the Public Company
Accounting Oversight Board (United States).

 
(q)
Title to Real and Personal Property.  The Company and its subsidiaries have good
and marketable title to, or have valid and marketable rights to lease or
otherwise use, all items of real and personal property and assets that are
material to the respective businesses of the Company and its subsidiaries, in
each case free and clear of all liens, encumbrances, claims and defects and
imperfections of title except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and its
subsidiaries or (ii) could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 
(r)
Title to Intellectual Property.  Except as disclosed in the Listing Document or
except as would not have a Material Adverse Effect, the Company and its
subsidiaries own or possess adequate rights to use all material patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of their
respective businesses as currently conducted and as proposed to be conducted,
and the conduct of their respective businesses will not conflict in any material
respect with any such rights of others. The Company and its subsidiaries have
not received any notice of any claim of infringement, misappropriation or
conflict with any such rights of others in connection with its patents, patent
rights, licenses, inventions, trademarks, service marks, trade names, copyrights
and know-how, which would result in a Material Adverse Effect.

 
14

--------------------------------------------------------------------------------

 

(s)
No Undisclosed Relationships.  No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required under the Listing Rules
to be described and that is not so described in the Listing Document.

 
(t)
Taxes.  The Company and its subsidiaries have paid all federal, state, local and
foreign taxes and filed all tax returns required to be paid or filed, in all
relevant jurisdictions through the date hereof; except where the failure to file
any such tax returns or pay any such taxes would not individually or in the
aggregate, to have a Material Adverse Effect or except in the case of any such
taxes as are being contested in good faith by appropriate proceedings and which
are adequately provided for on the respective books of the Company and its
subsidiaries; and except as otherwise disclosed in the Listing Document, there
is no tax deficiency that has been, or, to the knowledge of the Company, could
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets in any relevant
jurisdiction that would have a Material Adverse Effect.

 
(u)
Licenses and Permits.  The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities in all relevant jurisdictions that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in the Listing Document,
except where the failure to possess or make the same would not, individually or
in the aggregate, have a Material Adverse Effect; and except as described in the
Listing Document, neither the Company nor any of its subsidiaries has, in any
relevant jurisdiction, received notice of any revocation or modification of any
such license, certificate, permit or authorization or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course.

 
15

--------------------------------------------------------------------------------

 

(v)
Material Contracts.  All material contracts entered into within two years of the
date of the Listing Document (other than contracts entered into in the ordinary
course of business) by the Company or any of its subsidiaries have been listed
in the Listing Document and no material contracts (other than those entered into
in the ordinary course of business) will, without the written consent of the
Sponsor, be entered into nor will the terms of any subsisting material contracts
be varied (other than as aforesaid) prior to or on the date of completion of the
Listing.

 
(w)
No Labor Disputes.  No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is contemplated or threatened, and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers, except as would
not have a Material Adverse Effect.

 
(x)
Compliance with and Liability under Environmental Laws.  The Company and its
subsidiaries (i) are in compliance with any and all applicable laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants appropriate for a retailer of its size and business (“Environmental
Laws”), (ii) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval, except in each case above where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, singly or in the aggregate, have a Material
Adverse Effect.

 
16

--------------------------------------------------------------------------------

 

(y)
Compliance with ERISA.  (i) Each employee benefit plan, within the meaning of
Section 3(3) of the US Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Code would have any
liability (each, a “Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code, except for noncompliance that
could not reasonably be expected to result in material liability to the Company
or its subsidiaries;  (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption that could reasonably be expected to result in a
material liability to the Company or its subsidiaries;  (iii) for each Plan that
is subject to the funding rules of Section 412 of the Code or Section 302 of
ERISA, the minimum funding standard of Section 412 of the Code or Section 302 of
ERISA, as applicable, has been satisfied (without taking into account any waiver
thereof or extension of any amortization period) and is reasonably expected to
be satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (iv) the fair market value of the assets
of each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that either has resulted, or could reasonably
be expected to result, in material liability to the Company or its subsidiaries;
(vi) neither the Company nor any member of the Controlled Group has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation (the “PBGC”), in the ordinary course and without default) in respect
of a Plan (including a “multiemployer plan”, within the meaning of Section
4001(a)(3) of ERISA); and (vii) there is no pending audit or investigation by
the Internal Revenue Service, the US Department of Labor, the PBGC or any other
governmental agency or any foreign regulatory agency with respect to any Plan
that could reasonably be expected to result in material liability to the Company
or its subsidiaries. None of the following events has occurred or is reasonably
likely to occur: (x) a material increase in the aggregate amount of
contributions required to be made to all Plans by the Company or its
subsidiaries in the current fiscal year of the Company and its subsidiaries
compared to the amount of such contributions made in the Company and its
subsidiaries’ most recently completed fiscal year; or (y) a material increase in
the Company and its subsidiaries’ “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the Company and its
subsidiaries’ most recently completed fiscal year.

 
(z)
Disclosure Controls.  The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the US Exchange Act) that complies with the requirements of the US Exchange Act
and that has been designed to ensure that information required to be disclosed
by the Company in reports that it files or submits under the US Exchange Act and
similar requirements under the Listing Rules is recorded, processed, summarized
and reported within the time periods specified in the SEC’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure. The Company and its subsidiaries
have carried out evaluations of the effectiveness of their disclosure controls
and procedures as required by Rule 13a-15 of the US Exchange Act.

 
17

--------------------------------------------------------------------------------

 

(aa)
Accounting Controls.  The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
US Exchange Act) that comply with the requirements of the US Exchange Act and
have been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Based on the Company's most recent
evaluation of its internal controls over financial reporting pursuant to Rule
13a-15(f) of the US Exchange Act, there are no material weaknesses in the
Company’s internal controls. The Company’s auditors and the Audit Committee of
the Board of Directors of the Company have been advised of:  (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

 
(bb)
Insurance.  The Company and its subsidiaries have adequate insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks as are adequate to protect the Company and its
subsidiaries and their respective businesses; and neither the Company nor any of
its subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 
(cc)
No Unlawful Payments.  Neither the Company nor any of its subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the US Foreign Corrupt Practices Act of 1977, the
Prevention of Bribery Ordinance (Chapter 201 of the Laws of Hong Kong) or any
other similar law in any other relevant jurisdiction; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

  
 
18

--------------------------------------------------------------------------------

 

(dd)
Compliance with Money Laundering Laws.  The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the US Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 
(ee)
Compliance with OFAC.  None of the Company, any of its subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is currently subject to any US sanctions
administered by the Office of Foreign Assets Control of the US Department of the
Treasury (“OFAC”).

 
(ff)
No Restrictions on Subsidiaries.  No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company.

 
(gg)
No Stabilization.  The Company has not taken, directly or indirectly, any action
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Depositary Receipts.

 
(hh)
Forward-Looking Statements.  No forward-looking statement (within the meaning of
Section 27A of the US Securities Act and Section 21E of the US Exchange Act)
contained in the Listing Document has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 
(ii)
Statistical and Market Data.  Nothing has come to the attention of the Company
that has caused the Company to believe that the statistical and market-related
data included in the Listing Document is not based on or derived from sources
that are reliable and accurate in all material respects.

 
(jj)
US Sarbanes-Oxley Act.  There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the US
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “US Sarbanes-Oxley Act”), including Section 402
related to loans and Sections 302 and 906 related to certifications.

 
(kk)
Winding Up.  Neither the Company nor any of its subsidiaries has taken any
action nor have any other steps been taken or legal proceedings been started or
threatened against the Company or any of its subsidiaries for the winding up or
dissolution of it or for it to enter into any arrangement or composition for the
benefit of creditors or for the appointment of a receiver, administrative
receiver, trustee or similar officer of it or of its properties, revenues or
assets which is/are material and the Company and its subsidiaries can pay its
debts as and when they fall due for payment.

 
19

--------------------------------------------------------------------------------

 

SCHEDULE 2


INDEMNITIES


The Company agrees, subject to clause 3 of this Sponsor Agreement, as follows:


1.
To indemnify, and keep indemnified and hold harmless each of JPM for itself and
as trustee for its affiliates (other than JPMorgan Chase Bank, N.A., as
depositary) and its and their respective directors, officers, employees, agents
and each other person, if any, who controls JPM or its affiliates (each an
“Indemnified Person”) from and against any and all costs, expenses, losses,
claims, damages and liabilities (a “Loss”) related to, arising out of or in
connection with the Engagement, and will pay JPM an amount equal to such Loss
(including the fees, costs  and disbursements of legal counsel ) as they are
reasonably incurred in connection with investigating, preparing, pursuing or
defending any action, claim, suit, investigation or proceeding related to,
arising out of or in connection with the Engagement, whether or not pending or
threatened, if an Indemnified Person is a party or reasonably expected to be a
party. The Company will not, however, be responsible for any Loss finally,
judicially determined to have resulted solely from the gross negligence or
wilful misconduct or fraud of any Indemnified Person. No Indemnified Person
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the Engagement, except for
any such liability for losses, claims, damages or liabilities incurred by the
Company that are finally judicially determined to have resulted primarily from
the gross negligence or wilful misconduct or fraud of such Indemnified Person.



2.
Without prior written consent from JPM, the Company will not settle, compromise,
consent to the entry of any judgment in or otherwise seek to terminate any
action, claim, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is a party thereto)
unless such settlement, compromise, consent or termination includes a release of
each Indemnified Person from any liabilities arising out of such action, claim,
suit or proceeding. No Indemnified Person seeking indemnification, reimbursement
or contribution under this Sponsor Agreement will, without the Company’s prior
written consent, settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any action, claim, suit, investigation or proceeding
referred to in paragraph 1 above. JPM agrees to promptly notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any matter which may give
rise to a claim for indemnification under this Sponsor Agreement, whether or not
such proceedings are pending or threatened, and to allow the Company to
participate in such proceedings at its own expense.


 
20

--------------------------------------------------------------------------------

 

SCHEDULE 3


THE CONDITIONS PRECEDENT DOCUMENTS


Part A


In respect of the conditions precedent documents set out in this Part A, if
originals or certified copies are not available, signed copies by fax or
electronic mail will constitute delivery provided that they are followed by the
originals or certified copies, as applicable, to be received as soon as possible
after completion of the Introduction.


I. 
LEGAL DOCUMENTS



1.
A certified copy of the resolutions of the Directors:



 
(i)
approving and authorising the execution on behalf of the Company of this Sponsor
Agreement together with all other agreements and documents necessary for the
Introduction;




 
(ii) 
approving the Introduction; and




 
(iii) 
approving and authorising the issue of the Listing Document.

2.
A certified copy of all the Transaction Agreements.



II. 
DOCUMENTS RELATING TO THE INTRODUCTION



3.
Two signed originals of the side letter dated the Listing Document Date (in the
form set out in Exhibit A), signed by the Company.



4.
Two signed originals of the executed comfort letter dated the Listing Document
Date from Deloitte & Touche LLP addressed to JPM confirming the financial
information with respect to the Group set forth in the Listing Document (in form
and substance satisfactory to JPM).



5.
A certified copy of each of the letters referred to in the section headed
“Consents” in Appendix V to the Listing Document dated the Listing Document Date
containing consents to the issue of the Listing Document with the inclusion of
references to the respective parties’ names, and where relevant their reports
and letters in the form and context in which they are included.



III.
LEGAL OPINIONS



6.
Two originals of the signed agreed form Maryland legal opinions issued by
Venable LLP dated the Listing Document Date and addressed to JPM and JPMorgan
Chase Bank, N.A.


 
21

--------------------------------------------------------------------------------

 

Part B


In respect of the conditions precedent documents set out in this Part B, if
originals or certified copies are not available, signed copies by fax or
electronic mail will constitute delivery provided that they are followed by the
originals or certified copies, as applicable, to be received as soon as possible
after completion of the Introduction.


1.
No-Action letter issued by the U.S. Securities and Exchange Commission in
relation to certain matters under the U.S. Securities Act, as amended,
pertaining to the Depositary Shares and the carrying out of the transactions
contemplated in the Deposit Agreement in form and substance satisfactory to the
Company and the Depositary.



2.
A certified copy of each of the powers of attorney signed by each Director.



3.
Seven printed copies of the Listing Document, each duly signed by the chief
financial officer of the Company.



4.
Two originals of the signed agreed form letter from the legal counsel set out in
paragraph 6 of Part A above dated the Listing Date confirming that the legal
opinions given by it are correct as at the Listing Date and addressed to JPM and
JPMorgan Chase Bank, N.A.



5.
Two signed originals of the agreed form Hong Kong legal opinions from Fried,
Frank, Harris, Shriver & Jacobson dated the Listing Date addressed to JPM and
JPMorgan Chase Bank, N.A.



6.
Two certificates dated the Listing Date (in the form set out in Part 1A of
Exhibit B) signed by the chief executive officer of the Company.



7.
Two certificates dated the Listing Date (in the form set out in Part 1B of
Exhibit B) signed by the chief financial officer of the Company.



8.
A certified copy of Form B (standard form of which is set out in Appendix 5 of
the Listing Rules) signed by each of the Directors.


 
 

--------------------------------------------------------------------------------

 

Exhibit A


November 24, 2011


JPMorgan Chase Bank, N.A.
Depositary Receipts Group
Floor 58, 1 Chase Manhattan Plaza
New York 10005-1401
United States



 
Re:
Secondary listing of depositary receipts of Coach, Inc. (the “Company”) by way
of introduction on the Main Board of The Stock Exchange of Hong Kong Limited
(the “Stock Exchange of Hong Kong”)



We refer to the deposit agreement dated November 24, 2011 (the “Deposit
Agreement”), between the Company and JPMorgan Chase Bank, N.A., as depositary
(the “Depositary”), and to the sponsor agreement dated November 24, 2011 (the
“Sponsor Agreement”), between the Company and J.P. Morgan Securities (Asia
Pacific) Limited (the “Sponsor”). All capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Deposit Agreement.


The Company hereby confirms that the Depositary may rely upon the following
representations and warranties of the Company contained in Schedule 1 of the
Sponsor Agreement as if such representations and warranties were made directly
to and for the benefit of the Depositary as of the dates set forth in the
Sponsor Agreement:
 

 
(e) 
Organization and Good Standing

 
(f) 
Capitalization

 
(g) 
The Depositary Receipts

 
(i) 
Due Authorization

 
(j) 
Transaction Documents

 
(l) 
No Violation or Default

 
(m) 
No Conflicts

 
(n) 
No Consents Required



 
(kk) 
Winding Up

 
This letter agreement and any claim, controversy or dispute arising under or
related to this letter agreement shall be governed by and construed in
accordance with the laws of Hong Kong.

 
 

--------------------------------------------------------------------------------

 

This letter agreement may be executed in one or more counterparts and, when a
counterpart has been executed by each party, all such counterparts taken
together shall constitute one and the same agreement.


[Signature pages follow]

 
 

--------------------------------------------------------------------------------

 

 
Yours sincerely,
     
Coach, Inc.
     
By:
     
Name:
   
Title:
 



[Signature page for reliance letter dated November 24, 2011]

 
 

--------------------------------------------------------------------------------

 
 
Agreed and Accepted:
     
JPMorgan Chase Bank, N.A.
     
By:
     
Name:
   
Title:
 



[Signature page for reliance letter dated November 24, 2011]

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Part 1A
 
COACH, INC.
 
CLOSING CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY

 
I, Lew Frankfort, the Chief Executive Officer of Coach, Inc., a Maryland
corporation (the “Company”), pursuant to the sponsor agreement dated November
24, 2011 (the “Sponsor Agreement”) entered between the Company and J.P. Morgan
Securities (Asia Pacific) Limited, do hereby certify, in such capacity and not
in my personal capacity, that to the best of my knowledge and belief:
 
 
1.
as at the date hereof, there has been no material adverse change or development
involving a prospective material adverse change in the condition (financial or
otherwise) in the business, properties, shareholders’ equity or results of
operations of the Group (being the Company and its Subsidiaries taken as a
whole) since the date of the Sponsor Agreement;

 
 
2.
the Warranties contained in the Sponsor Agreement are true and correct as at the
date hereof, and there has been no event which makes any of the Warranties
untrue, inaccurate, misleading or breached in any respect and which may have a
material adverse effect on the HDR Holders in the context of the Introduction
taken as a whole on the date hereof; and

 
 
3.
the Company has complied in all material respects with all of the agreements and
satisfied in all material respects all of the conditions on its part to be
performed or satisfied under the Sponsor Agreement.

 
Capitalized terms used but not otherwise defined herein shall have the same
meaning ascribed to such terms in the Sponsor Agreement.
 
IN WITNESS WHEREOF, the undersigned has hereunto executed this certificate.

 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 
 
SIGNED AND CONFIRMED BY:
 
For and on behalf of the Company
     
By:
     
Name:
Lew Frankfort
   
Title:
Chief Executive Officer
   
Dated:
   

 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Part 1B
 
COACH, INC.
 
CLOSING CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE COMPANY

 
I, Jane Nielsen, the Chief Financial Officer of Coach, Inc., a Maryland
corporation (the “Company”), pursuant to the sponsor agreement dated November
24, 2011 (the “Sponsor Agreement”) entered between the Company and J.P. Morgan
Securities (Asia Pacific) Limited, do hereby certify, in such capacity and not
in my personal capacity, that to the best of my knowledge and belief:
 
 
1.
as at the date hereof, there has been no material adverse change or development
involving a prospective material adverse change in the condition (financial or
otherwise) in the business, properties, shareholders’ equity or results of
operations of the Group (being the Company and its Subsidiaries taken as a
whole) since the date of the Sponsor Agreement;

 
 
2.
the Warranties contained in the Sponsor Agreement are true and correct as at the
date hereof, and there has been no event which makes any of the Warranties
untrue, inaccurate, misleading or breached in any respect and which may have a
material adverse effect on the HDR Holders in the context of the Introduction
taken as a whole on the date hereof; and

 
 
3.
the Company has complied in all material respects with all of the agreements and
satisfied in all material respects all of the conditions on its part to be
performed or satisfied under the Sponsor Agreement.

 
Capitalized terms used but not otherwise defined herein shall have the same
meaning ascribed to such terms in the Sponsor Agreement.
 
IN WITNESS WHEREOF, the undersigned has hereunto executed this certificate.

 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 


SIGNED AND CONFIRMED BY:
 
For and on behalf of the Company
     
By:
     
Name:
Jane Nielsen
   
Title:
Chief Financial Officer
   
Dated:
   

  
 
 

--------------------------------------------------------------------------------

 